Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, claims 3-4 and 6 are allowed and renumbered to claims 1-3.
	
Given that applicant has cancelled claims 10-16, the 112(b) rejection is now moot. Consequently, the 112 (b) rejection over claims 10-16 is hereby withdrawn. 

Given that applicant has cancelled claims 10-16, the 112(a) rejection is now moot. Consequently, the 112 (a) rejection over claims 10-16 is hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 3-4 and 6 are drawn to a compound which is (5-(3-amino-5-(4-(trifluoromethoxy)benzene-1-sulfonyl)pyridin-2-yl)-1,3,4-oxadizol-2-yl) methyl (2)-2-amino-3-methylbutanoate, or a pharmaceutically acceptable salt thereof, and to a pharmaceutical composition comprising said compound, or pharmaceutically acceptable salt thereof in combination with a pharmaceutically acceptable excipient.  There is no prior art that anticipates the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-4 and 6 (renumbered 1-3) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/14/2022